DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoyagi (US2017/0132752).

Regarding claim 1, Aoyagi discloses a display control apparatus that performs control to display an image on a display unit, the display control apparatus comprising: 
a processor (Fig. 3 or 5: control unit 512); and a memory storing a program (storage unit 514) that, when executed by the processor, causes the display control apparatus to: 
display a plurality of lines in such a manner that the plurality of lines are superimposed on the image displayed on the display unit (abstract; [0060-0062] : See edge lines 901-904 and ridge lines 1001 of Fig. 9-12); 

execute at least processing for displaying an operation target line to be distinguishable from an operation non-target line, or processing for displaying arrangement information of the operation target line to be distinguishable from arrangement information of the operation non-target line ([0101; 0102]: any of the ridge lines or edge lines are interchangeably interpreted as targeted or non-targeted line depending on the operator’s adjustment; See the changes between edge lines and ridge lines in Fig. 13-18. However, they are distinguishable from one another).  

Regarding claim 3, Aoyagi fails to explicitly disclose the display control apparatus according to claim 1, wherein the processing for - 29 -10208151US01 displaying the arrangement information of the operation target line to be distinguishable from the arrangement information of the operation non-target line comprises processing for making a display size of the arrangement information of the operation target line larger than a display size of the arrangement information of the operation non-target line ([0068-0069]: control unit 512 adjusts size and model image 523 by enlarging or reducing model image according to change instruction. Therefore, Aoyagi’s reference encompasses the claim invention in a scenarios wherein the instruction for enlargement continue until ride lines are larger than edge lines).  

Regarding claim 5, Aoyagi discloses the display control apparatus according to claim 1, wherein the processing for displaying the operation target line to be distinguishable from the operation non-target line comprises processing for differentiating a color of the operation target line from a color of the operation non-target line, and the processing for displaying the arrangement information of the operation target line to be distinguishable from the arrangement information of the operation non-target line comprises processing for differentiating a color of the arrangement information of the operation target line from a color of the arrangement information of the operation non-target line ([0076; 0091]: color of edge line and ridge line can be changed accordingly and thus provide more distinguishable color between ridge or edge lines).  

Regarding claim 6, Aoyagi discloses the display control apparatus according to claim 1, wherein the display control apparatus further changes a display position of the arrangement information of the operation non-target line that overlaps the arrangement information of the operation target line, among pieces of arrangement information of operation non-target lines, and displays the arrangement information ([0069-0084]: See different position arrangements of edge and ridge lines in Fig. 13-18).
  
Regarding claim 7, Aoyagi discloses the display control apparatus according to claim 1, wherein the processing for displaying the operation target line to be 

Regarding claim 8, Aoyagi discloses the display control apparatus according to claim 1, wherein an operation for changing a rotational angle of a line can be performed as the arrangement change operation, and wherein the displayed arrangement information includes a rotational angle ([0071]).  

Regarding claim 9, Aoyagi discloses the display control apparatus according to claim 8, wherein the display control apparatus further displays a benchmark of a rotational angle ([0071-0072]: See rotational mark on Fig. 14).  

Regarding claim 10, Aoyagi discloses the display control apparatus according to claim 1, wherein the display control apparatus further receives an image captured by an imaging apparatus ([0053]: Shot image captured by a camera), and wherein the received image is displayed on the display unit (Fig. 6A: 602: Display Shot image).  

Regarding claim 11, the claim is a method of the apparatus claim 1. Therefore, claim 11 is analyzed and rejected as claim 1.

Regarding claim 12, the claim contains the same limitation as claim 11. Therefore, claim 12 is analyzed and rejected as claim 11. However, claim 12 further 

Regarding claim 13, Aoyagi discloses a display control apparatus that performs control to display an image on a display unit, the display control apparatus comprising: a processor (Fig. 3 or 5: control unit 512);  and 
a memory storing a program (storage unit 514)  that, when executed by the processor, causes the display control apparatus to: display a plurality of lines in such a manner that the plurality of lines are superimposed on the image displayed on the display unit (abstract; [0060-0062] : See edge lines 901-904 and ridge lines 1001 of Fig. 9-12); and 
display, when an arrangement change operation is being performed on any line of the plurality of displayed lines, arrangement information regarding arrangement of each of the lines, the arrangement information displayed in a superimposed manner ([0069-0084]: See the arrangement of ridge lines and edge lines on a superimposed manner on a display when model image 1201 is adjusted or rotated in Fig.13-18),
 wherein arrangement information of an operation target line is displayed to not - 32 -10208151US01 overlap with arrangement information of an operation non-target line (See any other edge lines and ridge lines in Fig. 13-18 that are not overlapped one another).  

Regarding claim 14, Aoyagi discloses a display control apparatus according to claim 13, wherein a display position of the arrangement information of the operation non-target line that overlaps the arrangement information of the operation target line, (See any other edge lines and ridge lines in Fig. 13-18 that are overlapped with one another).  

Regarding claim 15, the claim is a method of the apparatus claim 13. Therefore, claim 15 is analyzed and rejected as claim 13.

Regarding claim 16, the claim contains the same limitation as claim 15. Therefore, claim 16 is analyzed and rejected as claim 15. However, claim 16 further requires: “non-transitory computer-readable storage medium storing a program” (Fig. 5L See storage unit 514; [0119-0123]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi.

Regarding claim 4, Aoyagi fails to explicitly disclose the display control apparatus according to claim 1, wherein the processing for displaying the arrangement information of the operation target line to be distinguishable from the arrangement information of the 
Official Notice is taken that it is well known and expected in the art to make a character of one display line larger than a character of other line in order for easy distinguishable and better viewing.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Aoyagi adjust a character of a line larger than other. The modifications thus provide a more distinguishable character between lines.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

	Regarding claim 2, the prior art of Aoyagi discloses a display for display edge and ridge lines. The prior art of Ko (US2021/0043158) discloses  a DDI 1200 that may output the signal TDAT for controlling the target line and the signal RDAT for controlling other lines except for the target line to the panel 1300. The prior art of Imai (US20210113196) discloses a target region line that can be displayed for each of a plurality of measurement targets, and the user is prompted to touch the inside of : “wherein the processing for displaying the operation target line to be distinguishable from the operation non-target line comprises processing for displaying the operation target line anteriorly to the operation non-target line, and the processing for displaying the arrangement information of the operation target line to be distinguishable from the arrangement information of the operation non-target line 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/11/2022